UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (x) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES ACT OF 1934 For the fiscal year ended December 31, 2010 ( ) TRANSACTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transaction period from January 1, 2010 to December 31, 2010 Commission File Number:333-158103 REGENCY RESOURCES INC. (Exact name of registrant as specified in charter) Nevada 98-0515726 State or other jurisdiction of incorporation or organization (I.R.S. Employee I.D. No.) 11 Glouchester Avenue, Flat 5, Camden Town, London, England NW1 7AU Address of principal executive offices (Zip Code) 011-44-207-267-2160 Registrant’s telephone number, including area code Securities registered pursuant to Section 12(b) of the Act: Title of each share Name of each exchange on which registered None None Securities registered pursuant to Section 12 (g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasonedissuer, as defined by Rule 405 of the Securities Act[]Yes[X]No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15 (d) of the Act.[] Yes[]No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[]Yes[X] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such files).[] Yes[] No -1- Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer[] Non-accelerated filer[](Do not check if a small reporting company)Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ X ]No[] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recent completed second fiscal quarter. (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: February 28, 2011: 2,450,000 common shares DOCUMENTS INCORPORATED BY REFERENCE Listed hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; (3) Any prospectus filed pursuant to Rule 424 (b) or (c) under the Securities Act of 1933.The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). -2- TABLE OF CONTENTS PART 1 Page ITEM 1. Business. 4 ITEM 1A. Risk Factors. 5 ITEM 1B. Unresolved Staff Comments. 9 ITEM 2. Properties. 9 ITEM 3. Legal Proceedings. 14 ITEM 4. Submission of Matters to Vote of Securities Holders 14 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities. 14 ITEM 6 Selected Financial Information. 14 ITEM 7. Management’s Discussion and Analysis of Financial Conditions and Results of Operations. 15 ITEM 7A. Quantitative and Qualitative Disclosure about Market Risk. 20 ITEM 8. Financial Statement and Supplementary Data. 20 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 21 ITEM 9A Controls and Procedures. 21 ITEM 9A(T) Controls and Procedures 22 ITEM 9B Other information 22 PART III ITEM 10. Directors, Executive Officers and Corporate Governance. 22 ITEM 11. Executive Compensation. 25 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 27 ITEM 13. Certain Relationships and Related Transactions, and Director Independence. 29 ITEM 14 Principal Accounting Fees and Services. 30 PART IV ITEM 15. Exhibits, Financial Statement Schedules 32 SIGNATURES 35 -3- PART 1 ITEM 1.BUSINESS History and Organization Our Business The Company was incorporated under the laws of the State of Nevada on December 11, 2006 under the name of Regency Resources Inc. (“Regency”). Our fiscal year end is December 31.Our executive offices are located at 11 Glouchester Ave, Flat 5, Camden Town, London, NW1 7AU, England. We do not have any subsidiaries, affiliated companies or joint venture partners. We are a start-up mineral company in the pre-exploration stage and have not generated any operating revenues since inception.We have incurred losses since inception and our auditors have issued a going concern opinion since we must raise additional capital, through the sale of our securities, in order to fund our operations.There is can be no assurance we will be able to raise this capital. On February 15, 2007 Regency purchased a 100% interest in the Mara Gold Claim (the “Mara Claim”) from The Mara Group LLC., an unrelated company, for $7,000. The Mara Claim consists of one – 8 unit claim block containing 122.5 hectares (approximately 307 acres) located about 20 km North West of the city of Suva, in the Republic of Fiji.The Mara Claim is a gold exploration project. On July 1st, 2008 we acquired a 100% interest in the La Trinidad Gold Claim (the “La Trinidad Claim”) from an unrelated mineral exploration company, Kalibo Resources Inc., for the sum of $5,000.The La Trinidad Claim, a gold exploration project, covers approximately 94.5 hectares (233.5 acres) located 45 kilometers North East of the city of Lingayen in the Republic of the Philippines.The ‘La Trinidad Claim’ and the “Mara Claim” are sometimes referred to herein collectively as the “Regency Claims” There can be no assurance that a commercially viable mineral deposit, an ore reserve, exists on either of the Regency Claims or can be shown to exist unless and until sufficient and appropriate exploration work is carried out and a comprehensive evaluation of such work concludes economic and legal feasibility.Such work could take many years of exploration and would require expenditure of very substantial amounts of capital, capital we do not presently have and may never be able to raise.To date, we have not conducted any exploration work on either of the Regency Claims. We have no full-time employees and management of Regency devote a very small percentage of their time to the affairs of the Company. While neither of our officers and directors is a director or officer of any other company involved in the mining industry there can be no assurance such involvement will not occur in the future.Such involvement could create a conflict of interest. ITEM 1A.RISK FACTORS Risk Factors An investment in our securities involves an exceptionally high degree of risk and is extremely speculative. In addition to the other information regarding Regency contained in this Form 10-K, you should consider many important factors in determining whether to purchase the shares in our company. The following risk factors reflect the potential and substantial material risks that could be involved if you decide to purchase shares in our company. -4- Risks Associated with our Company: 1. Because our auditors have issued a going concern opinion and because our officers and directors may not loan any additional money to us, we may not be able to achieve our objectives and may have to suspend or cease exploration activity. Our auditors' report on our December 31, 2010 financial statements expressed an opinion that substantial doubt exists as to whether we can continue as an ongoing business for the next twelve months. Because our officers and directors maybe unwilling to commit to loan or advance additional capital to us, (beyond the $60,000 already committed to by our President, we believe that if we do not raise additional capital through the issuance of treasury shares or debt securities, we will be unable to conduct exploration activity (beyond the initial work on the Mara Claim budgeted for in this 10-K) and may have to cease operations and go out of business. 2. Because the probability of an individual prospect ever having reserves is extremely remote, in all probability our property does not contain any reserves, and any funds spent on exploration will be lost. Because the probability of an individual prospect ever having reserves is extremely remote, in all probability our mineral properties, the Regency Claims, do not contain any reserves, and any funds spent on exploration will be lost. If we cannot raise further funds as a result, we may have to suspend or cease operations entirely which would result in the loss of your investment. 3. We lack an operating history and have losses which we expect to continue into the future. As a result, we may have to suspend or cease exploration activity or cease operations. We were incorporated on December 11, 2006, have not yet conducted any exploration activities and have not generated any revenues. We have no exploration history upon which to properly evaluate the likelihood of our future success or failure.Our net loss from inception to December 31, 2010, the date of our most recent audited financial statements is $106,331.Our ability to achieve and maintain profitability and positive cash flow in the future is dependent upon * our ability to locate a profitable mineral property * our ability to locate an economic ore reserve * our ability to generate revenues * our ability to reduce exploration costs. Based upon current plans, we expect to incur operating losses in future periods. This will happen because there are expenses associated with the research and exploration of our mineral property. We cannot guarantee we will be successful in generating revenues in the future. Failure to generate revenues will cause us to go out of business. 4. Because our officers and directors do not have technical training or experience in starting, and operating an exploration company nor in managing a public company, we will have to hire qualified personnel to fulfill these functions. If we lack funds to retain such personnel, or cannot locate qualified personnel, we may have to suspend or cease exploration activity or cease operations that will result in the loss of your investment. Because our officers and directors are inexperienced with exploring for minerals and starting, and operating a mineral exploration company, we will have to hire qualified persons to perform surveying, exploration, and excavation of our property.Our officers and directors have no direct training or experience in these areas and as a result may not be fully aware of many of the specific requirements related to working within the industry. Their decisions and choices may not take into account standard engineering or managerial approaches, mineral exploration companies commonly use. Consequently our exploration, earnings and ultimate financial success could suffer irreparable harm due to certain of management's lack of experience in this industry.Additionally, our officers and directors have no direct training or experience in managing and fulfilling the regulatory reporting obligations of a ‘public company’.Unless our two part time officers are willing to spend more time addressing these matters, we will have to hire professionals to undertake these filing requirements for Regency and this will increase the overall cost of operations. As a result we may have to suspend or cease exploration activity, or cease operations altogether, which will result in the loss of your investment. -5- 5. We have no known ore reserves. Without ore reserves we cannot generate income and if we cannot generate income we will have to cease exploration activity which will result in the loss of your investment. We have no known ore reserves.Even if we find goldmineralizationwe cannot guarantee that any goldmineralizationwill be of sufficient quantity so as to warrant recovery. Additionally, even if we find gold mineralizationin sufficient quantity to warrant recovery, we cannot guarantee that the ore will be recoverable. Finally, even if any goldmineralizationis recoverable, we cannot guarantee that this can be done at a profit. Failure to locate golddeposits in economically recoverable quantities will mean we cannot generate income.If we cannot generate income we will have to cease exploration activity, which will result in the loss of your investment. 6. If we don't raise enough money for ongoing exploration, we will have to delay exploration or go out of business, which will result in the loss of your investment. We are in the very early pre-exploration stage.We need to raise additional capital to undertake exploration activity beyond Phase I work planned for the Regency Claims .We do not have sufficient cash on hand to continue operations for more than twelve months.Without loan advances from our officers and directors and/or the issuance of treasury shares, we will not be able to complete even Phase I of our planned exploration activity.You may be investing in a company that will not have the funds necessary to conduct any meaningful exploration activity due to our inability to raise additional capital. If that occurs we will have to delay exploration or cease our exploration activity and go out of business which will result in the loss of your investment. 7. Because we are small and do not have much capital, we must limit our exploration and as a result may not find an ore body. Without an ore body, we cannot generate revenues and you will lose your investment. Provided we undertake our planned exploration activity, any potential development of and production from the Regency Claims depends upon the results of exploration programs and/or feasibility studies and the recommendations of duly qualified engineers and geologists. Because we are small and do not have much capital, we must limit our exploration activity unless and until we raise additional capital.Any decision to expand our operations on our exploration property will involve the consideration and evaluation of several significant factors including, but not limited to: ● Costs of bringing the properties into production including exploration, preparation of production feasibility studies, and construction of production facilities; ● Availability and cost of financing; ● Ongoing costs of production; ● Market prices for the minerals to be produced; ● Environmental compliance regulations and restraints; and ● Political climate and/or governmental regulations and controls. Such programs will require very substantial additional funds. Because we may have to limit our exploration, we may not find an ore body, even though our properties may contain mineralized material. Without an ore body, we cannot generate revenues and you will lose your investment. -6- 8. We may not have access to all of the supplies and materials we need to begin exploration which could cause us to delay or suspend exploration activity. Provided we have sufficient funds to carry out exploration activity, competition and unforeseen limited sources of supplies in the industry could result in occasional spot shortages of supplies, such as dynamite, and certain equipment such as bulldozers and excavators that we might need to conduct exploration. We have not attempted to locate or negotiate with any suppliers of products, equipment or materials. We will attempt to locate products, equipment and materials as and when we are able to raise the requisite capital.If we cannot find the products and equipment we need, we will have to suspend our exploration plans until we do find the products and equipment we need. 9. Because our officers and directors have other outside business activities and may not be in a position to devote a majority of their time to our exploration activity, our exploration activity may be sporadic which may result in periodic interruptions or suspensions of exploration. Our President and CEO, will be devoting only a small part of her time, approximately 10 hours per month, to our operations of our business.Our CFO and Secretary-Treasurer will be devoting only approximately 10 hours per month to our operations.As a consequence our business may suffer.For example, because our officers and directors have other outside business activities and may not be in a position to devote a majority of their time to our exploration activity, our exploration activity may be sporadic or may be periodically interrupted or suspended.Such suspensions or interruptions may cause us to cease operations altogether and go out of business. 10. Because mineral exploration and development activities are inherently risky, we may be exposed to environmental liabilities. If such an event were to occur it may result in a loss of your investment. The business of mineral exploration and extraction involves a high degree of risk. Few properties that are explored are ultimately developed into production. At present, the Regency Claims, our only properties, do not have a known body of commercial ore. Unusual or unexpected formations, formation pressures, fires, power outages, labor disruptions, flooding, explosions, cave-ins, landslides and the inability to obtain suitable or adequate machinery, equipment or labor are other risks involved in extraction operations and the conduct of exploration programs. We do not carry liability insurance with respect to our mineral exploration operations and we may become subject to liability for damage to life and property, environmental damage, cave-ins or hazards. There are also physical risks to the exploration personnel working in the rugged terrain of the Regency Claims, often in poor climatic conditions. Previous mining exploration activities may have caused environmental damage to the Regency Claims. It may be difficult or impossible to assess the extent to which such damage was caused by us or by the activities of previous operators, in which case, any indemnities and exemptions from liability may be ineffective. If the Regency Claims are found to have commercial quantities of ore, we would be subject to additional risks respecting any development and production activities. Most exploration projects do not result in the discovery of commercially mineable deposits of ore. 11. No matter how much money is spent on the Regency Claims, the risk is that we might never identify a commercially viable ore reserve. No matter how much money is spent over the years on the Regency Claims, we might never be able to find a commercially viable ore reserve.Over the coming years, we could spend a great deal of money on the Regency Claims without finding anything of value.There is a high probability the Regency Claims do not contain any reserves so any funds spent on exploration will probably be lost. -7- 12. Even with positive results during exploration, the Regency Claims might never be put into commercial production due to inadequate tonnage, low metal prices or high extraction costs. Even if, as a result of future exploration programs, we are successful in identifying a source of minerals of good grade we might still fail to find such minerals in the quantity, the tonnage, required to make commercial production feasible.If the cost of extracting any minerals that might be found on the Regency Claims is in excess of the selling price of such minerals, we would not be able to develop the Regency Claims.Accordingly even if ore reserves were found on the Regency Claims, without sufficient tonnage we would still not be able to economically extract the minerals from the Regency Claims in which case we would have to abandon the Regency Claims and seek another mineral property to develop, or cease operations altogether. 13. Because we have not put a mineral deposit into production before, we will have to acquire outside expertise. If we are unable to acquire such expertise we may be unable to put our properties into production and you may lose your investment. We have no experience in placing mineral deposit properties into production, and our ability to do so will be dependent upon using the services of appropriately experienced personnel or entering into agreements with other major resource companies that can provide such expertise. There can be no assurance that we will have available to us the necessary expertise when and if we place a mineral deposit into production. 14. Our directors and officers control a substantial number of our outstanding shares and will be able to effect corporate transactions without further shareholder approval. Our directors and officers own 67.35% of our outstanding shares.Because of their control, they will be able to approve certain corporate transactions without seeking further shareholder approval.In addition, because of their control, it will be harder to change the board of directors and management. Risks Associated with our shares: 15.Without a public market there is no liquidity for our shares and our shareholders may never be able to sell their shares that would result in a total loss of their investment. Our common shares are not listed on any exchange or quotation system and do not have a market maker which results in no market for our shares.Therefore, our shareholders will not be able to sell their shares in an organized market place unless they sell their shares privately.If this happens, our shareholders might not receive a price per share that they might have received had there been a public market for our shares.Now that our registration statement is effective, it is our intention to apply for a quotation on the OTC Bulletin Board (“OTCBB”) whereby: ● We will have to be sponsored by a participating market maker who will file a Form 211 on our behalf since we will not have direct access to the FINRA personnel; and ● We will not be quoted on the OTCBB unless we are current in our periodic reports; being at a minimum Forms 10-K and 10-Q; filed with the SEC or other regulatory authorities. Presently, we estimate the time it will take us to become approved for a quotation on the OTCBB will be twelve weeks from the date of our filing.However, we cannot be sure we will be able to obtain a participating market maker or be approved for a quotation on the OTCBB.If this is the case, there will be no liquidity for the shares of our shareholders. -8- 16.Even if a market develops for our shares our shares may be thinly traded, with wide share price fluctuations, low share prices and minimal liquidity. If a market for our shares develops, the share price may be volatile with wide fluctuations in response to several factors, including: ● Potential investors’ anticipated feeling regarding our results of operations; ● Increased competition and/or variations in mineral prices; ● Our ability or inability to generate future revenues; and ● Market perception of the future of the mineral exploration industry. In addition, if our shares are traded on the OTCBB, our share price may be impacted by factors that are unrelated or disproportionate to our operating performance.Our share price might be affected by general economic, political and market conditions, such as recessions, interest rates or international currency fluctuations.In addition, even if our stock is approved for quotation by a market maker through the OTCBB, stocks traded over this quotation system are usually thinly traded, highly volatile and not followed by analysts.These factors, which are not under our control, may have a material effect on our share price. 17. We anticipate the need to sell additional treasury share in the future meaning that there will be a dilution to our existing shareholders resulting in their percentage ownership in the Company being reduced accordingly. We expect that the only way we will be able to acquire additional funds is through the sale of our common stock.This will result in a dilution effect to our shareholders whereby their percentage ownership interest in the Company is reduced.The magnitude of this dilution effect will be determined by the number of shares we will have to issue in the future to obtain the funds required. 18.Because our securities are subject to penny stock rules, you may have difficulty reselling your shares. Our shares are "penny stocks" and are covered by Section 15(g) of the Securities Exchange Act of 1934 which imposes additional sales practice requirements on broker/dealers who sell the Company's securities including the delivery of a standardized disclosure document; disclosure and confirmation of quotation prices; disclosure of compensation the broker/dealer receives; and, furnishing monthly account statements. For sales of our securities, the broker/dealer must make a special suitability determination and receive from its customer a written agreement prior to making a sale. The imposition of the foregoing additional sales practices could adversely affect a shareholder's ability to dispose of his stock. ITEM 1B.UNRESOLVED STAFF COMMENTS There are no unresolved staff comments outstanding at the present time. ITEM 2.PROPERTIES Our Business Provided we have sufficient funds to do so, we intend to undertake exploration work on both of the Regency Claims. The Regency Claims were selected for acquisition due to previously recorded exploration work and because the claims are not located in an environmentally sensitive region. However, at present we do not we have funds available to undertake Phase I work on the La Trinidad Claim as described below. We are presently in the pre-exploration stage and there is no assurance that mineralized material with any commercial value exits on either of our properties. -9- We do not have any ore body and have not generated any revenues from our operations.Our planned exploration work is exploratory in nature.There can be no assurance that a commercially viable mineral deposit, an ore reserve, exists on either of the Regency Claims or can be shown to exist unless and until sufficient and appropriate exploration work is carried out and a comprehensive evaluation of such work concludes economic and legal feasibility.Such work could take many years of exploration and would require expenditure of very substantial amounts of capital, capital we do not presently have and may never be able to raise.To date, we have not conducted any exploration work on either of the Regency Claims.We presently do not have funds sufficient to complete even Phase 1 of a two-phase exploration program recommended for the la Trinidad Gold Claim. Descriptions of the Regency Claims, our two exploration property interests, are as follows: La Trinidad Claim Location and Access Regency is the registered and beneficial owner of a 100% interest in the La Trinidad Claim, located in the Republic of Philippines. The La Trinidad Claim covers an area of approximately 94.5 hectares (approximately 233.5 acres) and is located about 45 km North East of the city of Lingayen and 35 km South West of the city of San Fernanda. The claim is accessible by all-weather government-maintained roads to the towns of Lingayen and to San Fernanda. Year-round deep sea port facilities exist at Lingayen.As well, Lingayen has an experienced work force and will provide all the necessary services needed for an exploration and development operation, including police, hospitals, groceries, fuel, helicopter services, hardware and other necessary items. Drilling companies and assay facilities are also present in Lingayen The topography and relief of the La Trinidad Claim is fairly rugged. The claim falls within the so-called tropical climate zone, a zone characterized by high temperatures the whole year round, relatively high rainfall and lush vegetation. Rainfall can occur in every month, but the wettest months are October, November and December.Annual rainfall is approximately 1.5 meters.Due to the steep, deforested, mountains on average 60 percent of the rainwater quickly runs off the claim area, with the remaining 40% quickly evaporating or seeping into underground aquifers.Exploration work can be undertaken year round on the La Trinidad Claim. Property Geology The La Trinidad Claim is underlain by Precambrian rocks, sediments and volcanics, exposed along a wide axial plain.The volcanics are hornfelsed and commonly contain minor pyrite, ­pyrrhotite.To the east of the claim are intrusives consisting of rocks such as tonalite, monzonite, and gabbro while on the western most point of the claim the intrusives also consist of a large mass of granodiorite. In general the intrusive volcanics culminate with effluents of hydrothermal solutions that carry precious metals in the form of naked elements, oxides or sulphides.These hydrothermal solutions intrude into the older rocks as quartz veins. These rocks may be broken due to mechanical and chemical weathering into sand size particles and carried by streams and channels. Gold occurs also in these sands as placers. Recent exploration for gold occurrences in the area immediately surrounding the La Trinidad Claim has been encouraging.This area is well know for numerous productive mineral occurrences including the Cabarroguis Gold Mine located approximately 55 kilometers (34 miles) to the west of our claim. Previous Exploration The La Trinidad Claimhas seen very limited historical exploration.Several properties to the west of our claim have ben drilled by junior exploration companies.We have not yet undertaken any work on the La Trinidad Claim andthere is no known mineralization on the La Trinidad Claim. -10- Plan of Operation: Proposed Exploration Work Mr. Roberto Cua, P. Geo., authored the "Summary of Exploration On The La Trinidad Property, La Trinidad, Philippines” dated July 7, 2008 (the “Cua Report”), in which he recommended a phased exploration program to properly evaluate the potential of the La Trinidad Claim. We must conduct exploration to determine what minerals exist on our property and whether they can be economically extracted and profitably processed. Subject to having funds sufficient to do so, we plan to proceed with exploration of the La Trinidad Claim, in the manner recommended in the Cua Report, to determine the potential for discovering commercially exploitable deposits of gold. We do not have any ores or reserves whatsoever at this time on the La Trinidad Claim. Our planned work is exploratory in nature. Mr. Cua is, and has since 1998 been, a registered Professional Geologist in good standing in the Geological Society of Philippines. He graduated from the University of far east, Manila, with a degree in geology (B. Sc.,1981) and a Master’s degree (M. Sc.) in 1986 from the same university. The Cua Report concludes that: -the area of the La Trinidad Claim is well known for numerous productive mineral occurrences; -the locale of the La Trinidad Gold Claim is underlain by the units of the Precambrian rocks that are found at those mineral occurrence sites. -these rocks consisting of cherts and argillites (sediments) and andesitic to basaltic volcanic have been intruded by granodiorite. -structures and mineralization probably related to this intrusion are found throughout the region and occur on the claim. They are associated with all the major mineral occurrences and deposits in the area. -mineralization found on the claim is consistent with that found associated with zones of extensive mineralization. Past work however has been limited and sporadic and has not tested the potential of the property. -potential for significant amounts of mineralization to be found exists on the property and it merits intensive exploration. The Cua Report recommends a two-phase exploration program to properly evaluate the potential of the claims.We anticipate, based on the budgets set forth in the Cua Report, that Phase I work will cost $12,700 (PHP 602,000). Phase I work will include establishing a grid and the creation of maps showing the location of all roads in and near the perimeter of the Regency Claims.The laying out of a grid and line cutting involves the physical cutting of the underbrush and overlay to establish an actual grid on the ground whereby items can be related one to another more easily and with greater accuracy. When we map, we essentially generate a drawing of the physical features of the land we are interested in as well as a depiction of what may have been found in relation to the boundaries of the property. So we will actually draw a scale map of the area and make notes on it as to the location where anything was found that was of interest or not.In the process we will also identify any showings which appear to warrant sampling, i.e. any rock formations that appear to warrant our taking soil and rock samples from the claims to a laboratory where a determination of the elemental make up of the sample and the exact concentrations of gold and/or uranium and other indicator minerals can be made. The work is phased in such a manner as to allow decision points to ensure that future work has a value and will provide better or additional information as to the viability of the claim. By utilizing a multi-phase work program, at the end of each phase a decision can be made as to whether the phase has provided the necessary information to increase the viability of the project. If the information obtained as a result of any phase indicates that there is no increased probability of finding an economically viable deposit at the end of the project, a determination would be made that the work should cease at that point. -11- Assuming the results of the Phase I work identify suitable targets, thus indicating further exploration of the La Trinidad Claim is warranted, we intend, provided we are able to raise funds to do so, to undertake a Phase II geochemical surveying and surface sampling program at a cost of approximately $25,260 (PHP 1,205,000).Assuming the results of a Phase II trenching program identify suitable drill targets a Phase III drilling program could be undertaken.Once again, our ability to conduct such Phase III work is subject to our ability to raise funds to do so. Mara Claim Location and Access The Mara Claim gold exploration project consists of 1 unpatented mineral claim, covering 122.5 hectares (approximately 303 acres) located 20 kilometers (approximately 12.5 miles) North West of the town of Suva, Fiji. The claim was assigned to Regency by The Mara Group LLC., an unaffiliated seller,and the said assignment was filed with the Mineral Resources Department of the Ministry of Energy and Mineral Resources of the Government of the Republic of Fiji.Regency owns a 100% interest in the property. The Mara Claim is accessible from Suva, Fiji by traveling on the country’s only highway system which for the most part consists of one lane in each direction and by taking an all weather gravel road. The town of Suva has an experienced work force and will provide all the necessary services needed for an exploration and development operation, including police, hospitals, groceries, fuel, helicopter services, hardware and other necessary items. Drilling companies and assay facilities are present in Suva. The Mara Claim lies at an elevation of 1,650 feet near the northeast end of the Nakanai Mountain Range. The main mountain ridge has a maximum peak of 2,642 feet with steep east facing slopes. Tropical mountain forests grow at lower elevations in the northwest corner of the claim and good rock exposure is found along the peaks and ridges in the eastern portion of the claim. The climate is mild year round with the rainy season falling from May to October. There are no known environmental concerns or parks designated for any area contained within the claims. The property has no encumbrances.As and when advanced exploration is contemplated there may be bonding requirements for reclamation. Property Geology The property is underlain by rocks of the Savura Volcanic Group and is derived from a potassium-rich magma of shoshonite association evolving from an absarokite parent magma to shoshonite, bankite and monzonite derivates. The Savura Volcanic Group consists of interlayered chert, argillite and massive andesitic to basaltic volcanics. The volcanics are hornfelsed, commonly contain minor pyrite, ­pyrrhotite. Previous Exploration Fijian and British prospectors first reported gold in the area of the Mara Claim over 60 years ago. Mineral lode claims were recorded in 1947 in the surrounding areas.Numerous showings of mineralization have been discovered in the area and six prospects have achieved significant production, with the nearby Tradewinds Gold Mine (25 kilometers away) producing 155,000 ounces of gold annually.During the 1990’s junior mineral exploration companies drilled several properties west of the Mara Claim. Past work on Mara Claim since 2000 has indicated the presence of sulphide mineralization containing gold and silver values. No mineralization has been reported for the area of the property but structures and shear zones affiliated with mineralization on adjacent properties pass through it. Previous exploration work has not, to the knowledge of Mr. Robards, included any attempt to drill the structure on Mara Gold Claim. Records indicate that no detailed exploration has been completed on the property. -12- Subject to raising the necessary capital, Regency Resources Inc. is prepared to conduct preliminary exploration work on the property. Plan of Operation: Proposed Exploration Work A two phased mineral exploration program, consisting of air photo interpretation, geological mapping, geochemical soil sampling and geophysical surveying to identify targets for diamond drilling, has been recommended by Peter Robards, P. Geol., in his report titled “Summary Of Exploration On The Mara Property,, Suva Fiji” (the “Robard’s Report”). In his report Mr. Robards, who visited the Mara Claim on February 5th-8th 2008, observed that (i) the area is well known for numerous productive mineral occurrences (including the Tradewinds Gold Mines some 25 kilometers (approximately 15.5 miles) to the east) and, (ii) that the locale of the Mara Claim is underlain by the same rock units of the Savura Volcanic Group that are found at those mineral occurrence sites. Phase I work would consist of air photo interpretation of the structures, geological mapping, both regionally and detailed on the area of the main showings, geophysical survey using both magnetic and electromagnetic instrumentation in detail over the area of the showings and in a regional reconnaissance survey and geochemical soil sample surveying regionally to identify other areas on the claim that are mineralized and in detail on the known areas of mineralization. The effort of this exploration work is to define and enable interpretation of a follow-up (i.e. Phase II) diamond drill program, so that the known mineralization and the whole property can be thoroughly evaluated with the most up to date exploration techniques. A phased exploration program to further delineate the mineralized system currently recognized on Mara Gold Claim is recommended. The proposed budget for Phase I work is as follows: 1.Geological Mapping $4,000 2.Geophysical Surveying $3,315 3.Geochemical surveying and surface sampling$ 13,100 (includes sample collection and assaying) TOTAL PHASE I $ 20,415 We currently have no funds available to undertake any portion of Phase I work on the Mara Claim. Unless and until we are able to raise additional funds (through the issuance of additional shares, debt securities or loan advances from our President in addition to the $60,000 already committed to) we will be unable to undertake any exploration work on the Mara Gold Claim. General Particularly since we have a limited operating history, no reserves and no revenue, our ability to raise additional funds might be limited.If we are unable to raise the necessary funds, we would be required to suspend Regency’s operations and liquidate our company. There are no permanent facilities, plants, buildings or equipment on the Regency Claims. -13- Government Regulation Exploration activities are subject to various national, state, foreign and local laws and regulations in the Philippines and Fiji, which govern prospecting, development, mining, production, exports, taxes, labor standards, occupational health, waste disposal, protection of the environment, mine safety, hazardous substances and other matters. We believe that we are in compliance in all material respects with applicable mining, health, safety and environmental statutes and the regulations passed thereunder in the Philippines and Fiji. Environmental Regulation Our exploration activities are subject to various federal, state and local laws and regulations governing protection of the environment. These laws are continually changing and, as a general matter, are becoming more restrictive. Our policy is to conduct business in a way that safeguards public health and the environment. We believe that our exploration activities are conducted in material compliance with applicable laws and regulations. Changes to current local, state or federal laws and regulations in the jurisdictions where we operate could require additional capital expenditures and increased operating and/or reclamation costs. Although we are unable to predict what additional legislation, if any, might be proposed or enacted, additional regulatory requirements could render certain exploration activities uneconomic. Competition We compete with other exploration companies searching for gold and other precious metals properties. There is competition for the limited number of gold acquisition opportunities, some of which is with other companies having substantially greater financial resources than we do. As a result, we may have difficulty acquiring attractive exploration properties. We believe no single company has sufficient market power to affect the price or supply of gold in the world market. Employees We intend to continue to use the services of consultants for exploration work on our properties. At present, we have no employees as such although each of our officers and directors devotes a portion of his time to the affairs of the Company.None of our officers and directors has an employment agreement with us. We presently do not have pension, health, annuity, insurance, profit sharing or similar benefit plans; however, we may adopt such plans in the future. There are presently no personal benefits available to any employee. As indicated above we will hire subcontractors on an as needed basis. We have not entered into negotiations or contracts with any potential subcontractors.We do not intend to initiate negotiations or hire anyone until we are nearing the time of commencement of our planned exploration activities. ITEM 3.LEGAL PROCEEDINGS There are no legal proceedings to which Regency is a party or to which the Regency Claims are subject, nor to the best of management’s knowledge are any material legal proceedings contemplated. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITIES HOLDERS There has been no Annual General Meeting of Stockholders since Regency’s date of inception.Management plans to hold an Annual General Meeting of Stockholders during 2011. -14- PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATEDSTOCKHOLDER MATTERS AND ISSUER PURCHASE OF EQUITY SECURITIES Since inception, Regency has not paid any dividends on its common stock, and Regency does not anticipate that it will pay dividends in the foreseeable future.As at December 31, 2010, Regency had 45 shareholders; two of these shareholders are officers and directors of Regency. Option Grants and Warrants outstanding since Inception. No stock options have been granted since Regency’s inception. There are no outstanding warrants or conversion privileges for Regency’s shares. ITEM 6.SELECTED FINANCIAL INFORMATION The following summary financial data was derived from our financial statements.This information is only a summary and does not provide all the information contained in our financial statements and related notes thereto.You should read the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements and related noted included elsewhere in this Form 10-K. Operation Statement Data For the year ended Dec. 31, 2010 Dec. 11, 2006 (date of incorporation) to Dec. 31, 2010 Revenue $- $- Exploration expenses - Impairment loss on mineral claims General and Administration Net loss Weighted average shares outstanding (basic) Weighted average shares outstanding (diluted) Net loss per share (basic) $ (0.01) Net loss per share (diluted) $ (0.01) Balance Sheet Data Cash and cash equivalent $- Total assets - Total liabilities Total Stockholders’ deficiency Our historical results do not necessary indicate results expected for any future periods. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS This section of the Form 10-K includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this Form 10-K. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. -15- We are a start-up, pre-exploration stage company, have a limited operating history and have not yet undertaken any exploration activity or generated or realized any revenues from the Regency Claims.Our properties are in the pre-exploration stage and there is no reasonable likelihood that revenue can be derived from the Regency Claims in the foreseeable future.There can be no assurance that a commercially viable mineral deposit, an ore reserve, exists on either ofthe Regency Claims or can be shown to exist unless and until sufficient and appropriate exploration work is carried out and a comprehensive evaluation of such work concludes economic and legal feasibility.Such work could take many years of exploration and would require expenditure of very substantial amounts of capital, capital we do not presently have and may never be able to raise.We have funds sufficient to complete only Phase 1 of a phased exploration program recommended for La Trinidad Claim. Our auditors have issued a going concern opinion. This means that our auditors believe there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have not generated any revenues and no revenues are anticipated until we begin removing and selling minerals. Accordingly, we must raise cash from sources other than the sale of minerals found on the Regency Claims.Our only other source for cash at this time is investments by others in the Company.We must raise cash to implement our planned exploration program and stay in business. To meet our need for cash we must raise additional capital.We will attempt to raise additional money through a private placement, public offering or through additional loans from our directors and officers.We have discussed this matter with our officers and directors. However, our officers and directors are unwilling to make any commitments as to the amount of money they are prepared to advance in the future beyond those funds committed under the President’s Loan Agreement.At the present time, we have not made any arrangements to raise any additional cash.We require additional cash to continue operations.Such operations could take many years of exploration and would require expenditure of very substantial amounts of money, money we do not presently have and may never be able to raise.If we cannot raise it we will have to abandon our planned exploration activities and go out of business. We estimate we will require $49,460 in cash during the remainder of 2010, over the next twelve months, including the cost of planned Phase I exploration work on the La Trinidad Claim during that period.We estimate future cash advances of approximately $28,375 under the President’s Loan Agreement together with our cash on hand will not enable us to meet our current obligations. For a detailed breakdown see in “Liquidity and Capital Reserves”.As noted above, thereafter we will need additional funds either from further advances made by our officers or directors, the sale of treasury shares or the issuance of debt securities. Despite cash advances under the President’s Loan Agreement, we will have to raise additional funds in order to satisfy our expected cash requirements in 2010 and beyond.Should our President fail to advance the amounts agreed we will not have sufficient funds to satisfy our cash requirements and would have to go out of business.Furthermore, if our President were to exercise her right to demand repayment of her loan we would have no funds to satisfy our cash requirements and would have to go out of business. We may attempt to interest other companies to undertake exploration work on the Regency Claims through joint venture arrangement or even the sale of part of the Regency Claims.Neither of these avenues has been pursued as of the date of this Form 10-K.If we are unable to finance exploration activities, we may have no alternative but to go out of business. We do not intend to hire any employees at this time. Any work undertaken on the Regency Claims will be conducted by unaffiliated independent contractors that we will hire. The independent contractors will be responsible for surveying, geology, engineering, exploration, and excavation. The geologists will evaluate the information derived from the exploration and excavation and the engineers will advise us on the economic feasibility of removing the mineralized material. -16- Limited Operating History; Need for Additional Capital There is no historical financial information about us upon which to base an evaluation of our performance as an exploration corporation. We are a pre-exploration stage company and have not generated any revenues from our exploration activities. Further, we have not generated any revenues since our formation on December 11, 2006.We cannot guarantee we will be successful in our exploration activities. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in the exploration of our properties, and possible cost overruns due to price and cost increases in services. To become profitable and competitive, we must invest into the exploration of our mineral properties before we start production of any minerals we may find. We must obtain equity or debt financing to provide the capital required to fully implement our phased exploration program.We have no assurance that financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we will be unable to commence, continue, develop or expand our exploration activities. Even if available, equity financing could result in additional dilution to existing shareholders. Trends We are in the pre-explorations stage, have not generated any revenue and have no prospects of generating any revenue in the foreseeable future.We are unaware of any known trends, events or uncertainties that have had, or are reasonably likely to have, a material impact on our business or income, either in the long term or short term, other than as described in this section or in ‘Risk Factors’. Critical Accounting Policies Our discussion and analysis of its financial condition and results of operations, including the discussion on liquidity and capital resources, are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an ongoing basis, management re-evaluates its estimates and judgments. The going concern basis of presentation assumes we will continue in operation throughout the next fiscal year and into the foreseeable future and will be able to realize our assets and discharge our liabilities and commitments in the normal course of business. Certain conditions, discussed below, currently exist which raise substantial doubt upon the validity of this assumption. The financial statements do not include any adjustments that might result from the outcome of the uncertainty. Our intended exploration activities are dependent upon our ability to obtain third party financing in the form of debt and equity and ultimately to generate future profitable exploration activity or income from its investments. As of December 31, 2010, we have not generated revenues, and have experienced negative cash flow from minimal exploration activities. We may look to secure additional funds through future debt or equity financings. Such financings may not be available or may not be available on reasonable terms. Overview Our financial statements contained herein have been prepared on a going concern basis, which assumes that we will be able to realize our assets and discharge our obligations in the normal course of business. We incurred net losses from operations for the period from inception on December 11, 2006 to December 31, 2010 of $106,331. We did not earn any revenues during the aforementioned period. -17- Our financial statements included in this prospectus have been prepared without any adjustments that would be necessary if we become unable to continue as a going concern and are therefore required to realize upon our assets and discharge our liabilities in other than the normal course of operations. We are presently in the pre-exploration stage and there is no assurance that a commercially viable mineral deposit, a reserve, exits in either of the Regency Claims until we undertake exploration work and a comprehensive evaluation concludes economic and legal feasibility.Such work could take many years of exploration and would require expenditure of very substantial amounts of capital, capital we do not presently have and may never be able to raise.To date, we have not conducted any exploration work on either of the Regency Claims.We do have funds sufficient to complete only Phase 1 of a two-phase exploration program recommended for the La Trinidad Claim, only one of the Regency Claims. Our Planned Exploration Program We must conduct exploration to determine what amounts of minerals exist on either of the Regency Claims and if such minerals can be economically extracted and profitably processed. Our planned exploration program is designed to efficiently explore and evaluate our properties. Our anticipated exploration costs over the next twelve months, for work to be undertaken on the La Trinidad Claim, are approximately $12,700.This figure represents the anticipated cost to us of completing the Phase I of the Cua Report.Should the results of the Phase I work be sufficiently encouraging to justify our undertaking the Phase II program, in order to undertake Phase II (at an estimated cost of $27,600), we will have to raise additional investment capital. Liquidity and Capital Resources Since inception we have raised the capital through private placements of common stock as follows: Since inception, in addition to cash advances aggregating $52,646 made by our President, on April 15, 2007 the officers and directors of the Company completed a private placement pursuant to Regulation S of the Securities Act of 1933, whereby 1,650,000 shares of common stock were sold at the price of $0.001 per share to raise $1,650.On October 31, 2008 Regency completed a further private placement pursuant to Regulation S of the Securities Act of 1933, whereby 800,000 common shares were sold at the price of $0.05 per share to raise $40,000. As of December 31, 2010 our total assets were $NIL and our total liabilities were $64,681 including advances from a related party of $52,646. Under the terms of the President’s Loan Agreement, the Company has access to up to an additional $28,375 in cash, on an ‘as needed’ basis to meet our anticipated expenses over the remainder of 2011 as itemized below: -18- Expense Ref. Estimated Amount Accounting and audit (i) $ 9,200 Bank charges Edgar expenses (ii) Exploration costs – La Trinidad Gold Claim (iii) Filing fees – Nevada; Sec of State (iv) Management fees (v) Office and general expenses (vi) Rent (vii) Transfer agent fees (viii) Estimated expenses for the next twelve months Account payable – unrelated parties at December 31, 2010 (ix) Estimated funds required over the next twelve months (i)Accounting and audit Relates to fees in connection with the preparation of quarterly and annual financial statements and filings on Forms 10-K and 10-Q as follows: Period Accountant Auditor Amount March 31, 2011 June 30 , 2011 September 30, 2011 December 31, 2011 4,550 Estimated total (ii)Edgar expenses The estimated cost of edgarizing the Forms 10-Q and 10-K. (iii)Exploration costs The projection of cash required over the next twelve months has assumed that Phase I of the recommended work program, set out in the Cua Report, will be completed at an estimated cost of $12,700. (iv) Filing fees in Nevada To maintain the Company in good standing in the State of Nevada an annual fee of approximately $275. (v)Management fees The Company has agreed to pay the President’s brother, Gordon Brooke, $1,000 per month commencing July 1, 2008. (vi)Office and general We have estimated a cost of approximately $1,000 for photocopying, printing, fax and delivery. -19- (vii)Rent The Company has agreed to pay Gordon Brooke, the brother of the President $300 per month for the use of his residence as an office. (viii)Transfer agent The annual fee from Action Stock Transfer Inc. to act as transfer agent for us is $1,000 (ix).Accounts payable – unrelated parties The amount outstanding as at December 31, 2010 was $12,035 which (i) consists of the following amounts: In-house Accountants-11,576 Photocopies 459 Total- $12,035 Our future operations are dependent upon our ability to obtain third party financing in the form of debt and equity and ultimately to generate future profitable operations. As of the date of this Form 10-K, we have not generated revenues, and have experienced negative cash flow from operations. We may look to secure additional funds through future debt, equity financings or advances from our officers and directors. These sources of financing may not be available or may not be available on reasonable terms. Year ended December 31, 2010. We incurred accumulated net losses since inception of $106,331. Balance Sheet Total cash and cash equivalents, as at December 31, 2010 and December 31, 2009 were respectively $NIL and $424.Our working capital deficit as at December 31, 2010 and December 31, 2009 were respectively, $64,681 and $43,479.If amounts owed to a related party are excluded there was a negative working capital position as at December 31, 2010 of $ 12,035; and as at December 31, 2009of $11,854. Our working capital is attributable to the completion of an initial capital contribution on April 15, 2007, which raised $1,650, a private placement on October 31, 2008, which raised a further $40,000 together with cash advances from our President aggregating $52,646.No revenue was generated during these periods. Total shareholders’ deficiency as at December 31, 2010 and December 31, 2009 were respectively $64,681 and $43,479. As of December 31, 2010 shares of common stock issued and outstanding was 2,450,000. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKETRISK Not applicable ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements attached to this Form 10-K for the year ended December 31, 2010 have been examined by our independent accountants, Madsen & Associates CPA’s, Inc. and attached hereto. -20- ITEM 9.CHANGES IN AND DISAGREEMENT WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE During the year ended December 31, 2010, to the best of our knowledge, there have been no disagreements with Madsen & Associates CPA’s Inc. on any matters of accounting principles or practices, financial statement disclosure, or audit scope procedures, which disagreement if not resolved to the satisfaction of Madsen & Associates CPA’s Inc. would have caused them to make a reference in connection with its report on the financial statements for the year. ITEM 9A – CONTROLS AND PROCEDURES Our management, on behalf of the Company, has considered certain internal control procedures as required by the Sarbanes-Oxley (“SOX”) Section 404 A which accomplishes the following: Internal controls are mechanisms to ensure objectives are achieved and are under the supervision of the Company’s Chief Executive Officer, being Jane H. C. Brooke, and Chief Financial Officer, being Dragan Bozanic. Good controls encourage efficiency, compliance with laws and regulations, sound information, and seek to eliminate fraud and abuse. These control procedures provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Company’s financial statements for external purposes in accordance with U.S. generally accepted accounting principles. Internal control is "everything that helps one achieve one's goals - or better still, to deal with the risks that stop one from achieving one's goals." Internal controls are mechanisms that are there to help the Company manage risks to success. Internal controls is about getting things done (performance) but also about ensuring that they are done properly (integrity) and that this can be demonstrated and reviewed (transparency and accountability). In other words, control activities are the policies and procedures that help ensure the Company’s management directives are carried out. They help ensure that necessary actions are taken to address risks to achievement of the Company’s objectives. Control activities occur throughout the Company, at all levels and in all functions. They include a range of activities as diverse as approvals, authorizations, verifications, reconciliations, reviews of operating performance, security of assets and segregation of duties. As of December 31, 2010, the management of the Company assessed the effectiveness of the Company’s internal control over financial reporting based on the criteria for effective internal control over financial reporting established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) and SEC guidance on conducting such assessments.Management concluded, during the year ended December 31, 2010, internal controls and procedures were not effective to detect the inappropriate application of US GAAP rules.Management realized there are deficiencies in the design or operation of the Company’s internal control that adversely affected the Company’s internal controls which management considers to be material weaknesses. In the light of management’s review of internal control procedures as they relate to COSO and the SEC the following were identified: ●The Company’s Audit Committee does not function as an Audit Committee should since there is a lack of independent directors on the Committee and the Board of Directors has not identified an “expert”, one who is knowledgeable about reporting and financial statements requirements, to serve on the Audit Committee. ●The Company has limited segregation of duties which is not consistent with good internal control procedures. -21- ●The Company does not have a written internal control procedurals manual which outlines the duties and reporting requirements of the Directors and any staff to be hired in the future.This lack of a written internal control procedurals manual does not meet the requirements of the SEC or good internal control. ●There are no effective controls instituted over financial disclosure and the reporting processes. Management feels the weaknesses identified above, being the latter three, have not had any affect on the financial results of the Company. Management will have to address the lack of independent members on the Audit Committee and identify an “expert” for the Committee to advise other members as to correct accounting and reporting procedures. The Company and its management will endeavor to correct the above noted weaknesses in internal control once it has adequate funds to do so.By appointing independent members to the Audit Committee and using the services of an expert on the Committee will greatly improve the overall performance of the Audit Committee.With the addition of other Board Members and staff the segregation of duties issue will be addressed and will no longer be a concern to management.By having a written policy manual outlining the duties of each of the officers and staff of the Company will facilitate better internal control procedures. Management will continue to monitor and evaluate the effectiveness of the Company’s internal controls and procedures and its internal controls over financial reporting on an ongoing basis and are committed to taking further action and implementing additional enhancements or improvements, as necessary and as funds allow. ITEM 9A (T) – CONTROLS AND PROCEDURES There were no changes in the Company’s internal controls or in other factors that could affect its disclosure controls and procedures subsequent to the Evaluation Date, nor any deficiencies or material weaknesses in such disclosure controls and procedures requiring corrective actions. ITEM 9 B – OTHER INFORMATION There are no matters required to be reported upon under this Item. PART 111 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Officers and Directors Each of our Directors serves until his successor is elected and qualified. Each of our officers is elected by the Board of Directors to a term of one (1) year and serves until his or her successor is duly elected and qualified, or until he or she is removed from office. The Board of Directors has no nominating or compensation committees. The name, address, age and position of our officers and directors is set forth below: Name and Address Position(s) Age Jane H. C. Brooke London, England Chief Executive Officer, President And Director (1) 54 Dragan Bozanic Mississauga, Ontario,Canada Chief Financial Officer, Chief Accounting Officer, Secretary-Treasurerand Director (2) 63 -22- Jane H. C. Brooke was appointed a director and was appointed President and Chief Executive Officer on December 11, 2006. Dragan Bozanic became a director and was appointed Secretary Treasurer and Chief Financial Officer on December 11, 2006. The percentage of common shares beneficially owned, directly or indirectly, or over which control or direction are exercised by the directors and officers of our Company, collectively, is approximately 67% of the total issued and outstanding shares. Neither of our directors or officers has professional or technical accreditation in the mining business. Background of officers and directors JANE H. C. BROOKE has been a director and our President and CEO since inception. Since her graduation, in 1973, from Pitman College, London, England, Jane has been employed in the secretarial and executive assistant field. From 2002 to 2006 she served as Administrator/Office Manager for Urban Catalyst Ltd., a London property development company. From November 2006 to the present she has served as the Personal Assistant to the Property Director of John Laing Projects & Developments, another London, England property developer. DRAGAN BOZANIC has been a director and our Secretary Treasurer and Chief Financial Officer since inception.Following high school graduation in 1969 Mr. Bozanic attended, first, the University of Toronto, Toronto, Ontario (1971-72) and McGill University, Montreal Quebec, leaving in 1973, without graduating.Since 1986, Mr. Bozanic has been continuously employed in the construction business.He has owned and operated his own company, Bozanick Development Corp., in Mississauga, Ontario, for more than the last five (5) years. Neither of our officers and directors work full time for our company.Jane H. C. Brooke spends approximately 10 hours a month on administrative and accounting matters. It is anticipated she will spend more time on Regency’s business, approximately 20 hours a month, during the next year as and when Regency becomes more active in our exploration activities.As Secretary Treasurer, Dragan Bozanic likewise spends approximately 5 hours per month on corporate matters. Our Directors and Officers are not directors of another company registered under the Securities and Exchange Act of 1934. Board of Directors Since inception our Board has held no meetings and our Audit Committee held no meetings. Below is a description of the Audit Committee of the Board of Directors. The Charter of the Audit Committee of the Board of Directors sets forth the responsibilities of the Audit Committee. The primary function of the Audit Committee is to oversee and monitor the Company’s accounting and reporting processes and the audits of the Company’s financial statements. Our audit committee is comprised of Jane H. C. Brooke, our President, and Dragan Bozanic our Secretary Treasurer.Neither Ms. Brooke nor Mr. Bozanic can be considered an “audit committee financial expert” as defined in Item 401 of Regulation S-B. Apart from the Audit Committee, the Company has no other Board committees. -23- Significant Employees We have one paid employee, Gordon Brooke.Our Officers and Directors fulfill many of the functions that would otherwise require Regency to hire employees or outside consultants. TheCompany pays its office manager, Gordon Brooke, the brother of our President Jane H. C. Brooke, $1,000 per month in management fees for services including administrative, bookkeeping, capital raising and other matters. We will have to engage the services of certain consultants to assist in the exploration of the Regency Claims.In particular we will engage a professional geologist on a consulting basis, together with an assistant(s) such geologist will be responsible for hiring and supervising, to conduct the exploration work to undertaken on the Regency Claims.These individuals will be responsible for the completion of the geological work on our claims and, therefore, will be an integral part of our operations although they will not be considered employees either on a full time or part time basis.This is because our exploration programs will not last more than a few weeks and once completed these individuals will no longer be required.We have not identified any individual who would work as a consultant for us. Family Relationships Our President and CEO and our Secretary Treasurer and CFO are unrelated. Involvement in Certain Legal Proceedings To the knowledge of the Company, during the past five years, none of our directors or executive officers: has filed a petition under the federal bankruptcy laws or any state insolvency law, nor had a receiver, fiscal agent or similar officer appointed by the court for the business or property of such person, or any partnership in which he was a general partner at or within two years before the time of such filings; was convicted in a criminal proceeding or named subject of a pending criminal proceeding (excluding traffic violations and other minor offenses); was the subject of any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining him from or otherwise limiting, the following activities: (i) acting as a futures commission merchant, introducing broker, commodity trading advisor, commodity pool operator, floor broker, leverage transaction merchant, associated person of any of the foregoing, or as an investment advisor, underwriter, broker or dealer in securities, or as an affiliate person, director or employee of any investment company, or engaging in or continuing any conduct or practice in connection with such activity; (ii)engaging in any type of business practice; or (iii) engaging in any activities in connection with the purchase or sale of any security or commodity or in connection with any violation of federal or state securities laws or federal commodities laws; was the subject of any order, judgment, or decree, not subsequently reversed, suspended, or vacated, of any federal or state authority barring, suspending or otherwise limiting for more than 60 days the right of such person to engage in any activity described above under this Item, or to be associated with persons engaged in any such activities; was found by a court of competent jurisdiction in a civil action or by the SEC to have violated any federal or state securities law, and the judgment in such civil action or finding by the SEC has not been subsequently reversed, suspended, or vacated. -24- was found by a court of competent jurisdiction in a civil action or by the Commodity Futures Trading Commission to have violated any federal commodities law, and the judgment in such civil action or finding by the Commodity Futures Trading Commission has not been subsequently reversed, suspended or vacated. ITEM 11.EXECUTIVE COMPENSATION COMPENSATION DISCUSSION AND ANALYSIS General Philosophy The Company’s Board of Directors is responsible for establishing and administering the Company’s executive and director compensation. Compensation Summary The following table summarizes all compensation earned by or paid to our Chief Executive Officer (Principal Executive Officer) and other executive officers, during the past three fiscal years. Summary Compensation Table Name and principal position Year Salary Option Award All Other compensation Total Jane H.C. Brooke Chief Executive Officer and President -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- Dragan Bozanic Chief Financial Officer, Secretary, Treasurer -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- Compensation of Directors We have no standard arrangement to compensate directors for their services in their capacity as directors.Directors are not paid for meetings attended.We reimburse all travel and lodging expenses associated with corporate matters, if and when incurred. Activities since Inception Our President, Jane H. C. Brooke, incorporated our company, subscribed for shares to provide initial working capital, identified the Regency Claims, arranged for their acquisition, commissioned a geological report on each of the Regency Claims and obtained the assistance of professionals as needed.She identified investors to participate in the private placement closed on October 31, 2008, assisted in the preparation of this registration statement and all other matters normally performed by an executive officer. Our Secretary Treasurer Dragan Bozanic has also assisted in identifying investors to participate in the private placement closed on October 31, 2008. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. The following table sets forth, as at December 31, 2010, the total number of shares owned beneficially by each of our directors, officers and key employees, individually and as a group, and the present owners of 5% or more of our total outstanding shares. The shareholder listed below has direct ownership of his/her shares and possesses sole voting and dispositive power with respect to the shares. -25- Title or Class Name and Address of Beneficial Owner (1) Amount of Beneficial Ownership (2) Percent of Class Common Stock Jane H. C. Brooke 11 Glouchester Ave., Flat 5, Camden Town, London, EnglandNWI 7AU 40.8% Common Stock Dragan Bozanic 7066 Danton Promenade, Mississauga, Ontario, Canada, L5N 5E4 26.5% Common Stock Directors and Officers as a Group 67.3% Unless otherwise noted, the security ownership disclosed in this table is of record and beneficial. Under Rule 13-d of the Exchange Act, shares not outstanding but subject to options, warrants, rights, conversion privileges pursuant to which such shares may be acquired in the next 60 days are deemed to be outstanding for the purpose of computing the percentage of outstanding shares owned by the person having such rights, but are not deemed outstanding for the purpose of computing the percentage for such other persons.None of our officers or directors has options, warrants, rights or conversion privileges outstanding. Future Sales by Existing Shareholders As of December 31, 2010 there are a total of 2,450,000 shares of our common stock are issued and outstanding. Of these all 2,450,000, being 100%, are ‘restricted shares’ as defined in Rule 144 of the Securities Act of 1933.Under this our effective registration statement, weregistered 965,000 shares, being 39.39% of our issued shares leaving 1,485,000 shares, being 60.62% of our shares, as restricted shares, as follows: Jane H. C. Brooke 900,000 shares Russell L. James 585,000 shares Total restricted shares 1,485,000 shares DESCRIPTION OF SECURITIES Our authorized capital consists of 200,000,000 shares of common stock, par value $0.001 per share, of which 2,450,000 shares areissued and outstanding. The holders of our common stock are entitled to receive dividends as may be declared by our Board of Directors; are entitled to share ratably in all of our assets available for distribution upon winding up of the affairs our Company; and are entitled to one non-cumulative vote per share on all matters on which shareholders may vote at all meetings of the shareholders. The shareholders are not entitled to preference as to dividends or interest; preemptive rights to purchase in new issues of shares; preference upon liquidation; or any other special rights or preferences. In addition, the shares of common stock are not convertible into any other securities.There are no restrictions on dividends under any loan or other financing arrangements. -26- Dividend Policy As of the date of this Form 10-K we have not paid any cash dividends to stockholders.The declaration of any future cash dividends, if any, will be at the discretion of the Board of Directors and will depend on our earnings, if any, capital requirements and financial position, general economic conditions and other pertinent conditions.It is our present intention not to pay any cash dividends in the near future. Change in Control of Our Company We do not know of any arrangements that might result in a change in control. Transfer Agent We have engaged the services of Action Stock Transfer Inc., 7069 Highland Drive, Suite 300, Salt Lake City, Utah, 84122, to act as transfer and registrar. Debt Securities and Other Securities There is no debt or other securities outstanding. Market Information Our shares of common stock are not traded on any public market but it is our intention to find a market maker who will make an application to the FINRA to have our shares accepted for trading on the OTCBB once this registration statement becomes effective.At the present time, there is no established market for the shares of Regency and there is no assurance that a trading market will ever be established.Further, there is no assurance an application to the FINRA will be approved.Although the OTCBB does not have any listing requirements per se, to be eligible for quotation on the OTCBB, issuers must remain current in their filings with the SEC; being as a minimum Forms 10-Q and 10-K and other filings.Market makers will not be permitted to begin quotation of a security whose issuer does not meet these filing requirements.Securities already quoted on the OTCBB that become delinquent in their required filings will be moved following a 30 or 60 day grace period if they do not make their filing during that time.If our common stock is not quoted on the OTCBB, there will be no market for trading in our common stock.This would make it far more difficult for stockholders to dispose of their common stock.This could have an adverse effect on the price of the common stock. With a lack of liquidity in our common stock, trading prices might be volatile with wide fluctuations.This assumes that there will be a secondary market at all.Things that could cause wide fluctuations in our trading price of our stock could be due to one of the following or a combination of several of them: ● our variations in our operations results, either quarterly or annually; ● trading patterns and share prices in other exploration companies which our shareholders consider similar to ours; ● the exploration results on the Regency Claims, and ● other events which we have no control over. In addition, the stock market in general, and the market prices for thinly traded companies in particular, have experienced extreme volatility that often has been unrelated to the operating performance of such companies.These wide fluctuations may adversely affect the trading price of our shares regardless of our future performance and that of Regency.In the past, following periods of volatility in the market price of a security, securities class action litigation has often been instituted against such company.Such litigation, if instituted, whether successful or not, could result in substantial costs and a diversion of management’s attention and resources, which would have a material adverse effect on our business, results of operations and financial conditions. -27- “Penny Stock” Requirements Our common shares are not quoted on any stock exchange or quotation system in North America or elsewhere in the world.The SEC has adopted a rule that defines a “penny stock”, for purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions.For any transaction involving a penny stock, unless exempt, the rules require: ● that a broker or dealer approve a person’s account for transactions in penny stock; and ● that the broker or dealer receive from the investor a written agreement to the transactions setting forth the identity and quantity of the penny stock to be purchased. To approve a person’s account transactions in penny stock, the broker or dealer must: ● obtain financial information and investment experience and objectives of the person; and ● make reasonable determination that the transactions in penny stock are suitable for that person and that person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the SEC relating to the penny stock market, which, in highlight form: ● sets forth the basis on which the broker or dealer made the suitability determination; and ● that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Disclosure also has to be made about the risks of investing in penny stocks and about commisions payable by both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions.Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Because of the imposition of the foregoing additional sales practices, it is possible that brokers will not want to make a market in our shares.This could prevent you from reselling shares and may cause the price of our shares to decline. ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Transactions with Management and Others Except as indicated below, there were no material transactions, or series of similar transactions, since inception of Regency, or any currently proposed transactions, or series of similar transactions, to which Regency was or is to be a party, in which the amount involved exceeds $120,000, and in which any director or executive officer, or any security holder who is known by Regency to own of record or beneficially more than 5% of any class of Regency’s common stock, or any member of the immediate family of any of the foregoing persons, has an interest. -28- Indebtedness of Management There were no material transactions, or series of similar transactions, since inception of Regency, or any currently proposed transactions, or series of similar transactions, to which Regency was or is to be a part, in which the amount involved exceeded $120,000 and in which any director or executive officer, or any security holder who is known to Regency to own of record or beneficially more than 5% of the common shares of Regency’s capital stock, or any member of the immediate family of any of the foregoing persons, has an interest. Conflicts of Interest None of our officers and directors is a director or officer of any other company involved in the mining industry.However, there can be no assurance such involvement in other companies in the mining industry will not occur in the future.Such potential future involvement could create a conflict of interest. To ensure that potential conflicts of interest are avoided or declared, the Board of Directors adopted, on October 26, 2006, a Code of Ethics for the Board of Directors (the “Code”).Regency’s Code embodies our commitment to such ethical principles and sets forth the responsibilities of Regency and its officers and directors to its shareholders, employees, customers, lenders and other organizations. Our Code addresses general business ethical principles and other relevant issues. Transactions with Promoters Regency does not have promoters and has no transactions with any promoters. ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES (1)Audit Fees The aggregate fees billed by the independent registered accountants for the period ended December 31, 2010 for professional services for the review of the quarterly financial statements as at March 31, 2010, June 30, 2010 and September 30, 2010, annual financial statements as of December 31, 2010 and services that are normally provided by the accountants in connection with statutory and regulatory filings or engagements for those period years were as follows:$600 for each of the quarters ended March 31, 2010, June 30, 2010 and September 30, 2010 and $3,300 for the audit of December 31, 2010. (2)Audit-Related Fees The aggregate fees billed in each of the two periods mentioned above for assurance and related services by the principal accountants that are reasonably related to the performance of the audit or review of Regency’s financial statements and are not reported under Item 9 (e)(1) of Schedule 14A was NIL. (3)Tax Fees The aggregate fees billed in December 31, 2010 for professional services rendered by the principal accountants for tax compliance, tax advice, and tax planning was NIL. (4)All Other Fees During the period from inceptions to December 31, 2010 there were no other fees charged by the principal accountants other than those disclosed in (1) and (3) above. (5)Audit Committee’s Pre-approval Policies At the present time, there are not sufficient directors, officers and employees involved with Regency to make any pre-approval policies meaningful.Once Regency has elected more directors and appointed directors and non-directors to the Audit Committee it will have meetings and function in a meaningful manner. -29- (6)Audit Hours Incurred The principal accountants did not spend greater than 50 percent of the hours spent on the accounting by Regency’s internal accountant. PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES Exhibits The following exhibits are included as part of this report by reference: Certificate of Incorporation (incorporated by reference from Regency’s Registration Statement on Form S-1 filed on March 19, 2009 Registration No. 333-158103) Articles of Incorporation (incorporated by reference from Regency’s Registration Statement on Form S-1 filed on March 19, 2009, Registration No.333-158103) Certificate of Correction (incorporated by reference from Regency’s Registration Statement on Form S-1 filed on March 19, 2009, Registration No. 333-158103) By-laws (incorporated by reference from Regency’s Registration Statement on Form S-1 filed on March 19, 2009, Registration No. 333-158103) Transfer Agent and Registrar Agreement (incorporated by reference from Regency’s Registration Statement on Form S-1 filed on March 31, 2009 Registration No. 333-158103) Financial Statements.The following financial statements are included in this report: Title of Document Page Report of Madsen & Associates, CPA’s Inc. 33 Balance Sheet as at December 31, 2010 and 2009 34 Statement of Operations for years ended December 31, 2010 and 2009 and for the period from December 11, 2006 (date of inception) to December 31, 2010 35 Statement of Changes in Shareholders’ Equity for the period from December 11, 2006 (date of inception) to December 31, 2010 36 Statement of Cash Flows for years ended December 31, 2010 and 2009 and for the period ended December 11, 2006 (date of inception) to December 31, 2010 37 Notes to the Financial Statements 38 -30- SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. REGENCY RESOURCES, INC. (Registrant) By: JANE C. H. BROOKE Jane C.H. Brooke Chief Executive Officer, President and Director Date:March 8, 2011 Pursuant to the requirements of the Securities Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated By:JANE C. H. BROOKE Jane C.H. Brooke Chief Executive Officer, President and Director Date:March 8,2011 By: DRAGAN BOZANIC Dragan Bozanic Chief Financial Officer, Chief Accounting Officer, Secretary and Director Date:March 8, 2011 -31- MADSEN & ASSOCIATES, CPA’s INC. 684 East Vine Street, #3 Certified Public Accountants and Business Consultants Board Murray, Utah, 84107 Telephone: 801-268-2632 Fax: 801-262-3978 To the Board of Directors and Stockholders of Regency Resources Inc. (A Pre-Exploration Stage Company) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have audited the accompanying balance sheets of Regency Resources Inc. (A Pre-Exploration Stage Company) (The Company) as of December 31, 2010 and 2009, and the related statements of operations, stockholders’ deficiency, and cash flows for each of the years in the two-year period ended December 31, 2010, and for the period from December 11, 2006 (date of inception) to December 31, 2010. The Company’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness of the company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Regency Resources Inc. (a Pre-Exploration Stage Company) as of December 31, 2010 and 2009, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2010, and the period from December 11, 2006 (date of inception) to December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company will need additional working capital to service its debt and for its planned activity, which raises substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are described in the notes to the financial statements. These financial statements do not include any adjustments that might result from the outcome of this uncertainty. “Madsen & Associates, CPA’s Inc.” Salt Lake City, Utah March 8, 2011 -32- REGENCY RESOURCES, INC. (Pre-exploration Stage Company) BALANCE SHEETS December 31, 2010 December 31, 2009 ASSETS CURRENT ASSETS Cash $ - Total Current Assets $- LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES Accounts payable Advances from related party Total Current Liabilities STOCKHOLDERS’ DEFICIENCY Common stock 200,000,000 shares authorized, at $0.001 par value; 2,450,000 shares issued and outstanding Capital in excess of par value Deficit accumulated during the pre-exploration stage Total Stockholders’ Deficiency $- The accompanying notes are an integral part of these financial statements. -33- REGENCY RESOURCES, INC. (Pre-exploration Stage Company) STATEMENT OF OPERATIONS For the years ended December 31, 2010 and 2009 and for the period from December 11, 2006 (date of inception) to December 31, 2010 For the year ended December31, 2010 For the year ended December 31, 2009 From December 11, 2006 (date of inception) to December 31, 2010 REVENUES $- $- $- EXPENSES Accounting and audit Bank charges 60 Consulting - Edgarizing Exploration - - Filing fees - Impairment loss on mineral claims - - Incorporation costs - - Legal fees - Management fees Office Rent Transfer agent’s fees - NET LOSS NET LOSS PER COMMON SHARE Basic and diluted WEIGHTED AVERAGE OUTSTANDING SHARES Basic and diluted The accompanying notes are an integral part of these financial statements. -34- REGENCY RESOURCES, INC. (Pre-Exploration Stage Company) STATEMENT OF STOCKHOLDERS' DEFICIENCY Period December 11, 2006 (date of inception) to December 31, 2010 Common Shares Stock Amount Capital inExcess of Par Value AccumulatedDeficit Balance December 11, 2006 - $- $- $- Issuance of common shares for cash at$.001 per share –April 15, 2007 - - Net loss for the period December 11, 2006 ( date of Inception) to December 31, 2006 - - - Balance at December 31, 2007 - Net loss for the year ended December 31, 2007 - - - (8,517) Balance at December 31, 2007 - Issuance of common shares for cash at$0.05 per share – October 31, 2008 - Net loss for the year ended December 31, 2008 - - - Balance at December 31, 2008 Net loss for the year ended December 31, 2009 - - - Balance at December 31, 2009 2,450,000 2,450 39,200 Net loss for the year ended December 31, 2010 - - - Balance as at December 31, 2010 The accompanying notes are an integral part of these financial statements. -35- REGENCY RESOURCES, INC. (Pre-exploration Stage Company) STATEMENT OF CASH FLOWS For the years ended December 31, 2010 and 2009 and for the period from December 11, 2006 (date of inception) to December 31, 2010 For the Year Ended Dec. 31, 2010 For the Year Ended Dec. 31, 2009 December11, 2006 (date of inception) to Dec. 31, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (21,202) Adjustments to reconcile net loss to net cash provided by operating activities: Impairment loss on mineral claims Changes in accounts payable Net cashprovided by (used in) operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of mineral claims Net cash (used in) investing activities CASH FLOWS FROM FINANCINGACTIVITIES Advances from related party Proceeds from issuance of common stock - - Net cash from financing activities Net Increase (Decrease) in Cash - Cash at Beginning of Period - CASH AT END OF PERIOD $- $- The accompanying notes are an integral part of these financial statements. -36- REGENCY RESOURCES, INC. (Pre-exploration Stage Company) NOTES TO FINANCIAL STATEMENTS December 31, 2010 1.ORGANIZATION The Company, Regency Resources Inc., was incorporated under the laws of the State of Nevada on December 11, 2006 with the authorized capital stock of 200,000,000 shares at $0.001 par value. The Company was organized for the purpose of acquiring and developing mineral properties.At the report date mineral claims, with unknown reserves, had been acquired.The Company has not established the existence of a commercially minable ore deposit and therefore has not reached the exploration stage and is considered to be in the pre-exploration stage. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Accounting Methods The Company recognizes income and expenses based on the accrual method of accounting. Dividend Policy The Company has not yet adopted a policy regarding payment of dividends. Basic and Diluted Net Income (loss) Per Share Basic net income (loss) per share amounts are computed based on the weighted average number of shares actually outstanding.Diluted net income (loss) per share amounts are computed using the weighted average number of common and common equivalent shares outstanding as if shares had been issued on the exercise of the common share rights unless the exercise becomes antidulutive and then the basic and diluted per share amounts are the same. Evaluation of Long-Lived Assets The Company periodically reviews its long term assets and makes adjustments, if the carrying value exceeds fair value. -37- REGENCY RESOURCES, INC. (Pre-exploration Stage Company) NOTES TO FINANCIAL STATEMENTS December 31, 2010 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - Continued Income Taxes The Company utilizes the liability method of accounting for income taxes.Under the liability method deferred tax assets and liabilities are determined based on differences between financial reporting and the tax bases of the assets and liabilities and are measured using the enacted tax rates and laws that will be in effect, when the differences are expected to be reversed.An allowance against deferred tax assets is recorded, when it is more likely than not, that such tax benefits will not be realized. The Company utilizes the liability method of accounting for income taxes.Under the liability method deferred tax assets and liabilities are determined based on differences between financial reporting and the tax bases of the assets and liabilities and are measured using the enacted tax rates and laws that will be in effect, when the differences are expected to be reversed.An allowance against deferred tax assets is recorded, when it is more likely than not, that such tax benefits will not be realized. The Company’s deferred tax assets, valuation allowance, and change in valuation allowance are as follows (“NOL” denotes Net Operating Loss): Year Ending Estimated NOL Carry-Forward NOL Expires Estimated Tax Benefit from NOL Valuation Allowance Net Tax Benefit - - - $ 106,331 $ - The total valuation allowance for the year ended December 31, 2010 is $(31,899) which increased by $(6,361) for the reported period. Foreign Currency Translations Part of the transactions of the Company were completed in Canadian dollars and have been translated to US dollars as incurred, at the exchange rate in effect at the time, and therefore, no gain or loss from the translation is recognized.The functional currency is considered to be US dollars. Revenue Recognition Revenue is recognized on the sale and delivery of a product or the completion of a service provided. -38- REGENCY RESOURCES, INC. (Pre-exploration Stage Company) NOTES TO FINANCIAL STATEMENTS December 31, 2010 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - Continued Advertising and Market Development The company expenses advertising and market development costs as incurred. Financial Instruments The carrying amounts of financial instruments are considered by management to be their fair value due to their short term maturities. Estimates and Assumptions Management uses estimates and assumptions in preparing financial statements in accordance with general accepted accounting principles.Those estimates and assumptions affect the reported amounts of the assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses.Actual results could vary from the estimates that were assumed in preparing these financial statements. Statement of Cash Flows For the purposes of the statement of cash flows, the Company considers all highly liquid investments with a maturity of three months or less to be cash equivalents. Mineral Property Acquisition and Exploration Costs Mineral property acquisition costs are initially capitalized when incurred. These costs are then assessed for impairment when factors are present to indicate the carrying costs may not be recoverable. Mineral exploration costs are expensed when incurred. Environmental Requirements At the report date environmental requirements related to the mineral claim acquired are unknown and therefore any estimate of any future cost cannot be made. Reclassification Certain prior period amounts have been reclassified to conform with the current period’s financial statement presentation. Recent Accounting Pronouncements The Company does not expect that the adoption of other recent accounting pronouncements will have a material impact on its financial statements. -39- REGENCY RESOURCES, INC. (Pre-exploration Stage Company) NOTES TO FINANCIAL STATEMENTS December 31, 2010 3.AQUISITION OF MINERAL CLAIM On February 15, 2007, the Company acquired the Mara Gold Claim located in the Republic of Fiji from The Mara Group LLC., an unrelated company, for the consideration of $7,000.The Mara Gold Claim is located 20 km North West of the city Suva, Fiji.Under Fijian law, the claim remains in good standing as long as the Company has an interest in it.There is no annual maintenance fee or minimum exploration work required on the Claim. On July 1, 2008, the Company acquired the La Trinidad Gold Claim located in the Republic of the Philippines from Kalibo Resources Inc., an unrelated company, for the consideration of $5,000.Under Philippine mining laws, the claim remains in good standing as long as the Company has an interest in it. Based on impairment analyses, the Company determined the above acquisition costs were impaired. Therefore, the Company recorded impairment losses of $7,000 and $5,000 in 2007 and 2008, respectively. 4.SIGNIFICANT TRANSACTIONS WITH RELATED PARTIES During the year ended December 31, 2010, the Company paid the brother of the CEO $16,189 in management fees and rent. The two Directors have acquired 67% of the common stock issued and outstanding and the President has made advances to the Company of $52,646. These advances are non-interest bearing and payable on demand. 5.CAPITAL STOCK On April 15, 2007, Company completed a private placement consisting of 1,650,000 common shares sold to directors and officers at a price of $0.001 per share for a total consideration of $1,650.On October 31, 2008, the Company completed a private placement of 800,000 common shares at $0.05 per share for a total consideration of $40,000. 6. GOING CONCERN The Company will need additional working capital to service its debt and to develop the mineral claims acquired, which raises substantial doubt about its ability to continue as a going concern.Continuation of the Company as a going concern is dependent upon obtaining additional working capital and the management of the Company has developed a strategy, which it believes will accomplish this objective through additional equity funding, and long term financing, which will enable the Company to operate for the coming year. -40-
